Title: [Joseph Bass’ Bills to John and Samuel Adams.]
From: Adams, John
To: Bass, Joseph


       
     John Adams Esqr. to Joseph Bass Dr.
     
      AD 1775
      
      
      
      
      
      
      
      
     
     
      Sepr. 11
      For bording at Mr. Dibleys
      0:
      8:
      5
      
      
      
      
     
     
      Oct.
      For one pr. of Quality binding
      0
      4
      0
      
      
      
      
     
     
      
      Paid to the Sadler
      0
      2:
      3
      
      
      
      
     
     
      
      Paid for triming of the horses
      0
      5:
      0
      
      
      
      
     
     
      
      For one Quir of paper
      0
      3:
      6
      
      
      
      
     
     
      
      For one Dito
      0
      3:
      6
      
      
      
      
     
     
      
      For one stick of sealing wax
      0:
      1:
      0
      
      
      
      
     
     
      
      For one Comb
      0
      2
      6
      
      
      
      
     
     
      
      For one Quier of paper
      0
      3:
      6
      
      
      
      
     
     
      
      
      
      
      
      
      £
      s
      d
     
     
      
      Pen. Curr.
      £1
      13
      8
      =
      1:
      7:
      0
     
     
      
      
      
      
      
      
      
      L.M.
      
     
    
   
        Recd. the above Joseph Bass
       
        
       Mr. Adamses bill
       
     Mr. Adams Dr. to Joseph Bass
     
      
      £
      s
      d
     
     
      To my Wages from 28th. Aug. to 21. Deer. 1775 @ £3 per Month
      11:
      5:
      0
     
    
   
        Recd. the above in full Joseph Bass
       
       
       
     Honl. Samuel Adams, & John Adams Esqr. to Joseph Bass Dr.
     
      AD 1775
      
      £
      s
      d
     
     
      Nor. 8
      For travling Charges to Philidelpha
      19:
      18:
      0
     
     
      
      To one doz of pipes
      0:
      15:
      0
     
     
      
      For hors hier
      1:
      3:
      9
     
     
      Nor. 28
      For one doz of pipes
      0:
      18:
      0
     
     
      
      To half a doz Dito
      0:
      3:
      0
     
     
      
      To two pound of tobacow
      0:
      18:
      0
     
     
      
      Old Tenor
      £23:
      15:
      9
     
    
   
        Recd. one half of Mr. J. Adams £1:1 is: 6 L.M. 
        Joseph Bass
       
      